Title: From George Washington to Colonel Rufus Putnam, 20 December 1779
From: Washington, George
To: Putnam, Rufus


        
          Dear Sir
          Head Quarters Morris Town 20th Decr 1779.
        
        I have your favr of the 18th inclosing a Return of the number of Men in your Regt of Light Infantry, and the quantity of Cloathing which each detachment has drawn from the Regiment to which it properly belongs in the line; from which it is evident, that you have not had justice done to you. When the distribution of Cloathing was made at West point, it was in the following proportion.
        ¾ the number of Coats to the number of non Commd Officers and privates borne upon the Muster Rolls and intitled to Cloathing.
        ¾ the Number of Vests ⅌ do
        ½ the Number of Breeches ⅌ do
        ⅓ the number of shirts ⅌ do
        ⅓ the number of Hose ⅌ do
        792 Blankets to the whole line.
        This was in proportion to the stock on hand, and as it is known that a considerable number of Men are borne upon the Muster Rolls more than are present, it was imagined the delivery then made, would furnish most of the Men inlisted for the War, and those who had a length of time to serve—indeed the General order injoined the commanding Officers of Regiments to have regard in the distribution to the length of service—However, that the Men may be releived as soon as possible, you will be pleased to make out a Return of the Cloathing actually wanting to make them comfortable, and it shall be delivered the moment it comes down from New Windsor. I will send up a Copy of the Return you transmitted me, to General Heath and will direct him to make enquiry into the reason of so very partial a distribution—perhaps some of the Cloathing may yet remain with the Regiments—If it does it may be sent down—If not—the Men

under your command must be fully supplied here, and the Officers above must account for the manner in which they have disposed of what they drew. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
      